DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
	In claim 19, line 3, “comprising support surface” should be “comprising a support surface”.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the slide" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6 and 11 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent application publication number US 2003/0123964 A1 to Estes.

Regarding claims 1, 2, 4 – 6 and 11 – 15, Estes discloses a motorcycle towing hitch (motorcycle tow rack 12) comprising: 
	[Claim 1] a support structure (receiver post 60) mountable to a towing vehicle (tow vehicle); 
	a cradle (cradle 20) for receiving and holding the front wheel of a motorcycle (one of the wheels, Paragraph [0003]; front wheel, Paragraphs [0009] – [0010]); 
	a pivot mount (receiver sleeve 56 and pivot post 58) to mount the cradle to the support structure (receiver post 60) to pivot about an upright axis (the pivoting axis, Fig. 8, Paragraph [0023]); and 

	[Claim 2] wherein the support structure (receiver post 60) comprises an elevation system (hydraulic jack 23 and framework portion 50; Paragraph [0023]) to raise and lower the cradle;
	[Claim 4] wherein: the elevation system (hydraulic jack 23 and framework portion 50; Paragraph [0023]) comprises:
	a base structure (pivot post, Fig. 8) carried by the support structure (receiver post 60), at least two pivot links (second linkages 140) having forward ends pivotally connected to the base structure and rearward ends pivotally connected to a cradle (cradle 20) mount structure (the second linkages 140 are connected to pivot post 58 via framework portion 50); and 
	a lift actuator (hydraulic jack 64) to pivot the pivot links about the base structure to raise and lower the cradle mount structure (see Figs. 4 and 8);
	[Claim 5] wherein the cradle (cradle 20) includes upright side walls (linkages 138) connectable by a floor (two clamp arms 28), the side walls spaced apart to receive the front wheel of a motorcycle therebetween (Figs.4 and 8);
	[Claim 6] wherein the cradle (cradle 20) comprises a forward abutment (two clamp plates 30) for bearing against the front of the motorcycle wheel when the motorcycle is engaged within the cradle (Fig. 4, Paragraphs [0009] – [0010] and [0021]);
	[Claim 11] wherein the pivot mount (receiver sleeve 56 and pivot post 58) comprises an upper and lower hinge structure (retainer cap 186 and thrust bearing 183) 
	[Claim 12] wherein the restraining system (tie down members 34 and 35, and yaw braces 44) loads a motorcycle front wheel downwardly into the cradle (cradle 20) and simultaneously loads the motorcycle frame forwardly relative to the cradle thereby preventing the motorcycle fork from rotating relative to the motorcycle frame (the angle of the tie down members 34 and 35 indicate both a horizontal and a vertical restraining load, Fig. 12);
	[Claim 13] wherein the restraining system (tie down members 34 and 35, and yaw braces 44) includes a first cable section (tie down member 34) attached to a lower portion of the fork on each side of the motorcycle to draw the front fork downwardly toward the cradle (cradle 20) to load the front fork downwardly into the cradle (although the rear fork is shown in Fig. 1, the system is intended to be used with either the front or the rear fork, Paragraphs [0003], [0009] and [0010]);
	[Claim 14] wherein the restraining system (tie down members 34 and 35, and yaw braces 44) includes a second cable section (yaw braces 44) attached to the front foot rests or front pegs (forward foot pegs 48) of the motorcycle on each side of the motorcycle to draw the motorcycle frame forwardly towards the cradle (Paragraph [0022]; Fig. 1);
	[Claim 15] wherein the restraining system (tie down members 34 and 35, and yaw braces 44) includes a first cable section (tie down member 34) attached to a lower portion of the fork on each side of the motorcycle (Fig. 2) to draw the front fork downwardly toward the cradle (cradle 20) to load the front fork downwardly into the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Estes.
Regarding claim 7, Estes discloses the motorcycle towing hitch according to Claim 5, but does not teach the side walls are generally triangular in shape with an upright front side, a generally horizontal bottom side, and a diagonal hypotenuse that extends rearwardly and downwardly from the front side of the cradle.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide Estes’ device with triangular side walls to improve the overall appearance of the hitch, as the shape of the side walls would not be patentable significant (MPEP 2144(IV)(B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Estes, in view of patent number US 3,428,332 to McCance.


	McCance discloses a towing apparatus comprising a cradle mounting structure (cradles 30a and 30b, Figs. 5 and 6) extends sufficiently in the direction laterally of the length of a towing vehicle (automobile 11) to enable at least two motorcycle cradles to be mounted on the cradle mounting structure in side-by-side relationship to each other so that the motorcycles engaged within corresponding cradles do not interfere with each other (Col. 4, Lns. 68 – 77).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a multi-vehicle hitch in the Estes device, to enable two or more motorcycles to be transported.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Estes, in view of patent number US 6,186,727 B1 to Hamilton.
Regarding claims 19 and 20, Estes discloses the motorcycle hitch according to Claim 1, but does teach:
	[Claim 19] the motorcycle further comprising a wheel assembly for supporting the motorcycle hitch when not mounted on a towing vehicle, the wheel assembly comprising a support surface axled to spaced apart wheels, the support surface positionable beneath portions of the motorcycle hitch to support the motorcycle hitch; and


	Hamilton discloses an apparatus and method for transporting motorcycles comprising:
	[Claim 19] a wheel assembly (dolly 33) for supporting a motorcycle hitch (chock/cradle 17) when not mounted on a towing vehicle (Fig. 7), the wheel assembly comprising a support surface (trunnions 37) axled to spaced apart wheels (castor-wheel assembly 36 and 36’. Fig.7), the support surface positionable beneath portions of the motorcycle hitch to support the motorcycle hitch (Figs. 1 and 10); and
	[Claim 20] wherein the wheel assembly (dolly 33) comprises a first bracket (front chock 19) carried by the support wheels (castor-wheel assembly 36 and 36’), the first bracket engageable with a second bracket (rear chock 20) is attached to the support structure (Figs. 10 and 15).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a dolly with the towing hitch of Estes, to allow for easy transport of the hitch to and from the vehicle when needed.

Allowable Subject Matter
Claims 8, 9 and 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 3, Estes discloses the motorcycle towing hitch according to claim 1, but does not teach the elevation system comprises:
	an upright slideway mounted to the support structure and engageable with the slide to which the cradle is mounted; and 
	an actuator for raising and lowering the slide relative to the slideway.

Regarding claim 8, Estes discloses the motorcycle towing hitch (motorcycle tow rack 12) according to Claim 5, but wherein the cradle includes movable locking panels disposed along the inside surfaces of the cradle side walls to define the motorcycle wheel receiving gap therebetween, the locking panels being adjustable to press against the side of the motorcycle front wheel thereby to hold the motorcycle front wheel securely within the cradle and also adjustable to separate the locking panels from the sides of the motorcycle front wheel to enable the motorcycle to be removed from the cradle.  Other prior art does not disclose this singly or in combination.  Claim 9 depends from claim 8, and therefore, is also allowable.

Regarding claim 16, Estes discloses the restraining system of Claim 15, but does not disclose the first cable section attached to the lower portion of the front forks of the motorcycle is the same cable comprising the second cable section attached to the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 5,938,226 A	to	Transchel	.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Felicia L. Brittman/Examiner, Art Unit 3611                         


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611